Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Goodrich US 7,578,467 disclose a support having an upright portion and a boom portion; a capture line carried by and extending downwardly relative to the boom portion, the capture line having an engagement portion positioned to engage an unmanned aircraft.  Goodrich does not disclose a flexible landing device positioned to receive the unmanned aircraft in response to the unmanned aircraft engaging the engagement portion.  Kariv (US PG Pub 2009/0224097) teaches an aircraft capture device having disclose a flexible landing device positioned to receive the unmanned aircraft in response to the unmanned aircraft engaging the engagement portion (see ref 770, fig 7a).  It would not have been obvious to modify Goodrich with the flexible landing device of Kariv because Goodrich and others are designed to operate without a flexible landing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RICHARD G DAVIS/Primary Examiner, Art Unit 3644